Case 8:08-cr-00124-CEH-TGW Document 108 Filed 12/22/20 Page 1 of 1 PageID 425




                       UNITED STATES DISTRICT COURT
                        MIDDLE DISTRICT OF FLORIDA
                              TAMPA DIVISION


UNITED STATES OF AMERICA



v.                                           CASE NO: 8:08-cr-124-T-36TGW

JAVARIS WILLIAMS




                           FINAL REVOCATION HEARING

      Pursuant to the Report of Preliminary Supervised Release Revocation Hearing

(Doc.105), entered December 4, 2020, to which there has been no objection and the 14

day objection period has expired, the Report of Preliminary Supervised Release

Revocation Hearing as to the Defendant is now accepted.

      A Final Revocation Hearing was previously scheduled for January 6, 2021

at 01:30 PM before the undersigned and will proceed as scheduled.

      DONE and ORDERED in Tampa, Florida this 22nd day of December 2020.




Copies:
Counsel for the Defendant
United States Attorney
United States Magistrate Judge
United States Marshal Service
United States Probation Office
United States Pretrial Services
